Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 5, 2021

                                      No. 04-21-00072-CR

                                  Christian William PFISTER,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the County Court At Law No 2, Guadalupe County, Texas
                               Trial Court No. CCL-20-0273
                          Honorable Frank Follis, Judge Presiding


                                         ORDER
        The trial court’s certification in this appeal states that this criminal case, “is a plea-
bargain case and the defendant has NO right to appeal.” Rule 25.2(d) of the Texas Rules of
Appellate Procedure provides, “The appeal must be dismissed if a certification that shows the
defendant has a right of appeal has not been made part of the record under these rules.” TEX. R.
APP. P. 25.2(d). It is therefore ORDERED that this appeal will be dismissed pursuant to Rule
25.2(d) of the Texas Rules of Appellate Procedure unless appellant causes an amended trial court
certification to be filed within thirty days from the date of this order, showing appellant has the
right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.).
All other appellate deadlines are SUSPENDED pending our resolution of the certification issue.


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court